Title: To John Adams from Elihu Marshall, 16 February 1820
From: Marshall, Elihu
To: Adams, John


				
					Friend Adams—
					Saratoga Springs, 16th:, of 2nd: 1820
				
				As it is customary for the Authors of Literary works to ask the opinion of the judicious respecting the propriety of their performance I thought I should not act amiss if I should ask thee to give thine on mine. Therefore if it be not inconsistent with thy feelings & leisure wilt thou please to give the American Tutor’s Assistant a review & send me thy ideas as soon as thou canst conveniently.I am thine &c
				
					Elihu F. Marshall
				
				
			